DETAILED ACTION
	This office action is in response to the continuation (CON) application and claims filed on September 27, 2021.
Claims 14-40 are pending, with claims 14 and 28 being in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The prior art documents submitted by Applicant in the Information Disclosure Statements filed on December 7, 2021, have been considered and made of record (note attached copy of forms PTO-1449).

Drawings
The original drawings (seventeen (17) pages) were received on September 27, 2021.  These drawings are acknowledged.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,150,420 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because independent claim 1 and dependent claim 14 (of parent ‘420) anticipate all structural features of current independent claim 14.  Further, independent claim 1 and dependent claim 2 (of parent ‘420) anticipate all structural features of current independent claim 28.  Pending dependent claims 15-27 and 29-40 are either verbatim those limitations of allowed claims 2-14 of the parent ‘420, or would have been immediately obvious as minor changes / modifications to the parent ‘420 claims without any undue experimentation or burden.  One having ordinary skill in the art at the time of the effective filing date of the current application would have immediately recognized any slightly modified features (from the parent claims 1-14) as obvious design choice and require merely common skill in the art to implement and apply into the base claim (as independent claims 14 or 28).  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  Although newly pending independent claims 14 and 28 are slightly different combinations of allowed claim 1 (of ‘420) with a dependent claim (2 or 14), there is no express change or feature that would be non-obvious from the base claims 1-14 of ‘420.  For these reasons, a non-statutory double patenting rejection is made herein to all pending claims 14-40.

Allowable Subject Matter
There is no prior art of record that anticipates or makes reasonably obvious the combination of limitations in claims 14 or 28.  Claims 15-27 depend from claim 14, while claims 29-40 depend from claim 28, and are allowable absent the non-statutory double patenting rejections listed above.

The following is a statement of reasons for the indication of allowable subject matter: the closest prior art of record (Solheid et al. US 2014/0086545 A1; Kaplan U.S.P. No. 7,359,611 B1; see also PTO-892 form references A-J and N) does not expressly teach or reasonably suggest, in combination, each claim limitation presented by independent claims 14 or 28.  Although any one distinct structural limitation in claim 14 or 28 may be found in the cited prior art of record, the Examiner is unable to present a prima facie case for obviousness (with motivation) as required by 35 U.S.C. 103, in regards to the specific arrangement of features, as a whole, in claim 14 and 28.  See Applicant's Figs. 4, 5A, and 7 for examples of such a distinct overall “telecommunications module” that includes each feature of claims 14 and 28.  The Examiner has again carefully reviewed the International Search Report and Written Opinion cited by the IDS on December 7, 2021.  This Written Opinion appears to be reciting a different combination of limitations than current independent claim 14 and 28.  The Examiner cannot agree that Solheid et al. '545 and further in view of Kaplan '611 presents a prima facie case for obviousness as required by 35 U.S.C. 103, in order to reject sole pending independent claims 14 or 28.  The additional missing features of claim 14 or 28 (from Solheid ‘545 further in view Kaplan ’611) are not made obvious, with supporting motivation for combining, from the other cited prior art.

Note that the Examiner must consider the context of the invention, as a whole, when considering such claimed features of claims 14 and 28 and in view of at least Applicant’s Figs. 4, 5A, and 7.
Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Conclusion
The prior art made of record is considered pertinent to applicant's disclosure: PTO-892 form reference A (most recent parent patent ‘420).

Because the claims presented herein for claims 14-40 are rejected under non-statutory double patenting herein (to U.S.P. No. 11,150,420 B2), a terminal disclaimer must be filed to obviate this rejection.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174.  The examiner can normally be reached on M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Daniel Petkovsek/
Primary Examiner, Art Unit 2874
May 24, 2022